NOTICE OF ALLOWANCE
I.  Introduction
A)	Patent Undergoing Reissue
This Office Action addresses reissue of U.S. Patent No. 9,167,573 (“573 Patent” or “Patent Under Reissue”), issued on October 20, 2015.  The 573 Patent was titled, “METHOD AND APPARATUS OF TRANSMITTING REFERENCE SIGNAL FOR UPLINK TRANSMISSION.” 
The 573 Patent is based upon U.S. Application No. 13/857,030 (“030 Application” or “Base Application”), filed April 04, 2013. 

B)	Relevant Background  
1.	Application for Reissue: Application for reissue of the 573 Patent was filed October 29, 2019. Patented claims 1, 2 , and new claims 13-15 were filed. Patented claims 3-12 were cancelled. 
2.	Non Final Action: On November 01, 2021 the Office issued a non-final office action (“Nov 2021 Non Final Action”).  Claims 1-2 and 13-15 were pending. Claims 1-2 and 13-15 were rejection under § 251 for being based upon a defective declaration and for recapture of surrendered subject matter. Claims 1-2 and 13-15 were also rejected under § 103(a) based upon prior art. 
3.	On February 01, 2022 the Office received an Applicant response (“Feb 2022 Response”).  The response included remarks (“Feb 2022 Remarks”); claims (Feb 2022 Claims; a new drawing sheet (“Feb 2022 Drawing”); and amendment to the Feb 2022 Spec Amendment”) and an assignee showing of ownership PTO/AIA /96 (“Feb 2022 Showing of Ownership”).

II. Status of Claims
A)	Claims Addressed in this Proceeding.
Cancelled Claims: New Claims 13-15 were cancelled by the Feb 2022 Response. Patent Claims 2-12 were cancelled at filing of this instant reissue application.  (“Cancelled Claims”). 
New Claim: Claim 16 depends from claim 1 and was added by the Feb 2022 Response (“New Claim”). 
Pending Claims: Claims 1, 2 and 16 are therefore pending (“Pending Claims”).   

B)	Claims Status Resulting From This Action. 
As a result of this Office Action, claims 1, 2 and 16 are allowed.  
 
III. Acknowledgments 
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent term has not expired. Additionally, the Examiner finds that the file record indicates that the 3.5 year maintenance fee has posted.  
2.	Copending Reissue Applications: One other reissue application U.S. 15/369,177 (177 Application) filed December 05, 2016 is copending.  
3.	Amendment to Specification:  The Examiner acknowledges the Oct 2019 Spec Amendment that makes a notation to the copending reissue application.     
Litigation: Based upon review of the Feb 2022 Response and the file wrapper the Examiner finds that the 573 Patent is not involved in litigation.  
5.	 Concurrent/Related Post Grant Proceedings: Based upon review of the Feb 2022 Response and the file wrapper the Examiner finds that the 573 Patent is not currently involved in any co-pending post grant proceedings. 
 
IV. Specification
The Examiner acknowledges the Feb 2022 Spec Amendment. The Feb 2022 Spec Amendment has been reviewed and the Examiner finds that it complies with MPEP § 202 and 37 CFR §§§ 1.173, 1.177(a), 1.78. In this regard, among other things, the amendments do not add new matter and are correctly marked.


V. Objection - Inventor Declaration
(Withdrawn)
The objection to the error statement in the Jan 2020 Inventor Declaration is withdrawn. The previous error statement referred to surrendered subject matter. The Feb 2022 Claims have been amended to include that surrendered subject matter. Accordingly, the error statement is no longer in error. Additionally, the Examiner has reviewed the declaration and finds that it is otherwise compliant with  37 CFR § 1.175. Accordingly the objection to the Jan 2020 Inventor Declaration is withdrawn.  





VI. Objections to the Drawings
(Withdrawn)

The objection to the drawings set forth in the last office action is withdrawn.  The previous drawing had improper reference numerals. Those numerals have been removed by the Feb 2022 Drawing Submission.  The Examiner has reviewed the Feb 2022 Drawing and finds it now complies with MPEP §1413, 37 CFR §1.173 (B) and 37 CFR §1.84(p)(5). Accordingly the objection to the drawings is withdrawn. 


VII. Objection to the Statement of Ownership
(Withdrawn)
 
The objection to the showing of ownership set forth in the last office action is withdrawn.  The Examiner has reviewed the Feb 2022 Showing of Ownership and finds that it now complies with MPEP §1410.02 and 37 CFR §§1.172, 3.73 (c) (1). In this regard, the Examiner finds the that real and frame numbers now match what is indicated in the USPTO records.
Accordingly the objection is withdrawn.   


VII. Objection to the Claims
(Withdrawn)

The objection to the claims set forth in the last office action is withdrawn. Applicant has submitted the Feb 2022 Claims that are properly marked. Additionally applicant has provided separate pages explaining the support for the changes.  Accordingly the Examiner finds that the Feb 2022 Claims 2019 comply with MPEP §§ 714, 1453 V., and 37 CFR §§§ 1.121, 1.171, 1.173 and therefore the Objection is withdrawn. 

IX. Claim Rejections Under 35 U.S.C. § 251
(Withdrawn) 
This rejection of this reissue application and the claims under § 251 for being based upon a defective reissue declaration and for attempting to recapture surrendered subject matter is withdrawn.  The Feb 2022 Claims are amended and now include the surrender generating limitations set forth in the last office action. Accordingly, the claims no longer attempt to recapture surrendered subject matter.  Additionally, the declaration no longer refers to that surrendered subject matter. Because the declaration and the claims are correct, the rejections under § 251 are withdrawn. 


X. Reasons for Allowance
	Claims 1, 2 and 16 are allowed. The following is an Examiner’s statement of reasons for allowance. 
	Regarding claim 1: The prior art of record fails to teach: A method of transmitting a signal in a single user equipment (UE) were the UE receives a radio resource control (RRC) message related to a Single Carrier Frequency Division Multiple Access (SC-FDMA) mode and an Orthogonal Frequency Division Multiple Access (OFDMA).  The UE then selecting the OFDMA mode, and generating a reference signals used for the Physical Uplink Shared Channel based upon the RRC message and transmitting the reference signals through a plurality of transmit antenna’s, based upon OFDMA mode, where the plurality of antennas are used by the single UE.   
	Inoue (US 2008/0318608) and Choi (US 2008/0008127) were exemplary reference applied in the last office action.  Inoue and Choi showed receiving an RRC message related to SC-FDMA and OFDMA mode. The RRC message indicated the reference signal to be used in the uplink transmissions when sending a physical uplink shared channel (PUSCH).  However both of Inoue and Choi did not expressly teach that the UE chose OFDMA mode and neither of the reference taught using tow antenna and applying the reference signal in the OFDMA mode through the two antenna.  
Accordingly Inoue alone or in combination with Choi did not teach selecting the OFDMA mode, and generating a reference signals used for the Physical Uplink Shared Channel based upon the RRC message and transmitting the reference signals through a plurality of transmit antenna’s, based upon OFDMA mode, where the plurality of antennas are used by the single UE, as required by claim 1.
Regarding dependent claims 2 and 16:  These claims depend from claim 1 and are allowed for the same reasoning discussed above.  
   
XI. Conclusion
Claims 1, 2 and 16 are allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992